Case 1:19-cr-10080-NMG Document 546-12 Filed 09/03/19 Page1of1

 

Message _— siinininiraamainei verre a —— .
From: adrtission-courselors-l-request@ usc.edu [admission-counselots-+-request@usaedul
on behalf of. Aarory Brown [adronbro@use eda)

Sent: 2/22/2018 12:09:41 AM

To: admission-counselors-lL@mymaillists.usc-edu

Subject: VIP Files

Attachments: VIP Files:for Ref Cats.xlsx

Hi Everyone,

As.mentioned in the meeting yesterday, Tim is beginning his meetings with various campus.constituencies about VIP
files next week. As such we would like you to add a referral category of 1,4, or -D only to the attached files ideally by the
end of the day on Friday. If this is not going to be feasible, please let me know ASAP.

As you'd have to do a 2™ review on these students anyway you aren’t doing any extra work that you wouldn’t be doing
otherwise, If you do add a 1dr 4 please also add-referral notations. Be sure to lack for fall grades if they haven't been
submitted yet and let me know if you have any questions!

Aaron Brown

Associate Director

USC Office of Admission
700: Childs Way:

Los: Angeles, CA-90689

Tel: 213-821-1882
Fax: 213.821.0291

FOIA Confidential Treatment Requested USC-00008402
VB-RECORDS-001 24727
